DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the presence of a hydrogel and the presence of an internal structurant in the reply filed 1/27/2022 is acknowledged. 
Claims 1-26 and 47 will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 10/1/2020 has been considered by the Examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (“Development of Bigels Based on Stearic Acid–Rice Bran Oil Oleogels and Tamarind Gum Hydrogels for Controlled Delivery Applications”) in view of Shakeel et al. (“Key characteristics and modelling of bigels systems: A review”).  
Paul et al. teaches preparing hydrogel-in-oleogel (i.e. an aqueous internal phase and an oleogel external phase) and oleogel-in-hydrogel bigels by mixing the hydrogel and the oleogel (see page 17).  Paul et al. teaches that the oleogel was formed by mixing 20g stearic acid (i.e. an external structurant) and 80mL of rice bran oil (i.e. an oleaginous carrier, see page 18).  Paul et al. teaches that the hydrogel was formed by dispersing 10g of tamarind gum (i.e. an internal structurant) in 90g of a 15% hydroethanolic solution (see page 18).
Paul et al. does not teach that the oleogel includes a surfactant.
Shakeel et al. teaches that bigels are interesting semisolid formulations which mixes two phases of a different nature (see abstract). Shakeel et al. teaches that the final properties of the bigel system are highly dependent on the structural distribution of each phase within the bigels and droplets size of the dispersed phase (see page 933). Shakeel et al. teaches that the organogel synethesis includes an organogelator, an oil, and additives and the hydrogel synthesis include a hydrogelator, water, and additives, then the bigel is formed by mixing the two (see Figure 1). Shakeel et al. teaches that the additives include emulsifisers (see page 936).  Shakeel et al. teaches that the addition of emulsifiers effects the characteristics of the bigel (see page 941). Shakeel et al. teaches examples with additives such as triethanolamine, Tween 20, and Tween 80 (see Table 3).
Regarding claims 1, 3, and 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a surfactant, such as triethanolamine, Tween 20, and Tween 80 to the oleogel as taught by Shakeel et al. in the hydrogel-in-oleogel of Paul et al.  One would be motivated to do so with a reasonable expectation of success as Shakeel et al. teaches the addition of additives such as emulsifiers to oleogels that are to be used in bigels, and specifically teaches that the emulsifiers effects the characteristics of the bigel and teaches triethanolamine, Tween 20, and Tween 80 have been successfully utilized as additives.
 Regarding claim 2, Paul et al. teaches that the hydrogel was formed by dispersing 10g of tamarind gum in 90g of a 15% hydroethanolic solution (see page 18), which reads on ~77% by weight of water in the aqueous internal phase. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 77% by weight off water in the aqueous internal phase to have the same properties of at least 80% by weight of water.
Regarding claim 4, Paul et al. teaches that the oleogel was formed by mixing 20g stearic acid (i.e. an external structurant) and 80mL of rice bran oil (i.e. an oleaginous carrier, see page 18) which reads on ~78% by weight of the oleaginous carrier.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 78% by weight of the oleaginous carrier to have the same properties of at least 80% by weight of oleaginous carrier.
Regarding claim 8, Paul et al. teaches that the oleogel was formed by mixing 20g stearic acid (i.e. an external structurant) and 80mL of rice bran oil (i.e. an oleaginous carrier, see page 18) which reads on ~21% by weight of the external structurant.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 21% by weight of the external structurant to have the same properties of from 1wt% to 20% by weight of external structurant.
Regarding claims 9 and 10, the prior art renders obvious the same components in the same amounts.  A person of ordinary skill in the art would reasonably expect the use of the same components in the same amounts to have the same properties, i.e. the same aqueous internal phase volume fraction and interfacial Pickering crystals as defined in [0094] of the instant specification.
Regarding claim 11, Paul et al. teaches aqueous phase droplets having a particle size of approximately 10µm to approximately 30µm (see Figure 2b). 
Regarding claim 12, Paul et al. teaches bigels exhibit inherent thermodynamic stability compared to the emulsions, even though both bigels and emulsions are biphasic formulation and that the formation of extrafine dispersion provides enhanced physicochemical stability to bigels in comparison to emulsions (see page 18). Paul et al. teaches the long term stability analysis of the formulations, carried out using centrifugation method, suggested that the formulations were stable (see page 20).  Although Paul et al. does not specifically teach that the water-in-oil emulsion is stable at 25ºC for at least two days, a person of ordinary skill in the art would reasonably expect an emulsion formed from the same components to have the same properties as instantly claimed.
Regarding claims 13, 15, and 17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a surfactant, such as triethanolamine, Tween 20, and Tween 80 to the oleogel as taught by Shakeel et al. in the hydrogel-in-oleogel of Paul et al.  One would be motivated to do so with a reasonable expectation of success as Shakeel et al. teaches the addition of additives such as emulsifiers to oleogels that are to be used in bigels, and specifically teaches that the emulsifiers effects the characteristics of the bigel and teaches triethanolamine, Tween 20, and Tween 80 have been successfully utilized as additives.
Regarding claim 14, Paul et al. teaches that the hydrogel was formed by dispersing 10g of tamarind gum in 90g of a 15% hydroethanolic solution (see page 18), which reads on ~77% by weight of water in the aqueous internal phase. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 77% by weight off water in the aqueous internal phase to have the same properties of at least 80% by weight of water.
Regarding claim 16, Paul et al. teaches that the oleogel was formed by mixing 20g stearic acid (i.e. an external structurant) and 80mL of rice bran oil (i.e. an oleaginous carrier, see page 18) which reads on ~78% by weight of the oleaginous carrier.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 78% by weight of the oleaginous carrier to have the same properties of at least 80% by weight of oleaginous carrier.
Regarding claim 20, Paul et al. teaches that the oleogel was formed by mixing 20g stearic acid (i.e. an external structurant) and 80mL of rice bran oil (i.e. an oleaginous carrier, see page 18) which reads on ~21% by weight of the external structurant.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 21% by weight of the external structurant to have the same properties of from 1wt% to 20% by weight of external structurant.
Regarding claims 21 and 22, the prior art renders obvious the same components in the same amounts.  A person of ordinary skill in the art would reasonably expect the use of the same components in the same amounts to have the same properties, i.e. the same aqueous internal phase volume fraction and interfacial Pickering crystals as defined in [0094] of the instant specification.
Regarding claim 23, Paul et al. teaches aqueous phase droplets having a particle size of approximately 10µm to approximately 30µm (see Figure 2b). 
Regarding claim 24, Paul et al. teaches bigels exhibit inherent thermodynamic stability compared to the emulsions, even though both bigels and emulsions are biphasic formulation and that the formation of extra fine dispersion provides enhanced physicochemical stability to bigels in comparison to emulsions (see page 18). Paul et al. teaches the long term stability analysis of the formulations, carried out using centrifugation method, suggested that the formulations were stable (see page 20).  Although Paul et al. does not specifically teach that the water-in-oil emulsion is stable at 25ºC for at least two days, a person of ordinary skill in the art would reasonably expect an emulsion formed from the same components to have the same properties as instantly claimed.
Regarding claim 25, Paul et al. teaches that the hydrogel was formed by dispersing 10g of tamarind gum (i.e. an internal structurant that is a polysaccharide, see page 18 and page 21).

Claims 1-6, 8-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (“Development of Bigels Based on Stearic Acid–Rice Bran Oil Oleogels and Tamarind Gum Hydrogels for Controlled Delivery Applications”) and Shakeel et al. (“Key characteristics and modelling of bigels systems: A review”) further in view of Cramer (“Rice Bran Wax Oleogel Water Holding Capacity and Its Effects on the Physical Properties of the Network”).
	The teachings of Paul et al. and Shakeel et al. have been set forth above.
	Paul et al. and Shakeel et al. do not teach that the surfactant is present from 1-3wt% of the oleogel external phase.
Cramer teaches rice bran wax oleogels (see abstract).  Cramer teaches that the oleogels were made with rice bran wax, 0 or 1.67% by weight of glycerol monooleate (i.e. a surfactant), and water (i.e. an aqueous phase, see abstract).
Regarding claims 6 and 18, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 1.67% by weight of a surfactant as taught by Cramer in the composition of Paul et al. and Shakeel et al.  One would be motivated to do so with a reasonable expectation of success as Cramer teaches a similar oleogel composition with rice bran wax, glycerol monooleate (i.e. a surfactant), and water, and teaches that 1.67% by weight of surfactant can be successfully utilized.

Claims 1-5, 7-17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (“Development of Bigels Based on Stearic Acid–Rice Bran OilOleogels and Tamarind Gum Hydrogels for Controlled Delivery Applications”) and Shakeel et al. (“Key characteristics and modelling of bigels systems: A review”) further in view of Ergun et al. (US 2015/0157038) as evidenced by PubChem (“Stearic Acid”).
The teachings of Paul et al. and Shakeel et al. have been set forth above.
Paul et al. and Shakeel et al. do not teach cocoa butter, coconut oil, margarine, palm kernel oil, palm oil, beef fat, beeswax, butter, chicken fat, ghee, milk fat, pork fat, hydrogenated oils, partially hydrogenated oils, and combinations thereof.
Ergun et al. teaches oleogel with triacylglycerol oil or triacylglycerol fat (see abstract). Ergun et al. teaches that oils and fats that can be used include rice brain oil, soybean oil, cocoa butter and palm oil (see [0020]).  Ergun et al. teaches that that mixtures of various triacylglycerol oils and fats (including mixtures of at least two different oils, mixtures of at least two different fats and mixtures of at least one oil and at least one fat) as well as fractions and mixtures of fractions of triacylglycerol oils and fats can also be employed (see [0020]).
Regarding claims 7 and 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize cocoa butter and palm oil as taught by Ergun et al. in the composition of Paul et al. and Shakeel et al.  One would be motivated to do so with a reasonable expectation of success as Ergun et al. teaches that that mixtures of various triacylglycerol oils and fats can be used, including cocoa butter, and Paul et al. teaches rice bran oil and stearic acid, which as evidenced by PubChem, stearic acid is a major component of cocoa butter.

Claims 1-5, 8-17, 20-26 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (“Development of Bigels Based on Stearic Acid–Rice Bran Oil Oleogels and Tamarind Gum Hydrogels for Controlled Delivery Applications”) and Shakeel et al. (“Key characteristics and modelling of bigels systems: A review”) further in view of Manzocco et al. (“Exploitation of k-carrageenan aerogels as template for edible oleogel preparation”).
The teachings of Paul et al. and Shakeel et al. have been set forth above.
Paul et al. and Shakeel et al. do not teach that the internal structural is present in an amount from 0.5-2wt % of the hydrogel aqueous internal phase or that the internal structural is selected from the group consisting of k-carrageenan, ι-carrageenan, and λ-carrageenan.
Manzocco et al. teaches oleogels were prepared by using k-carrageenan aerogels as templates (see abstract).  Manzocco et al. teaches that hydrogels were made using increasing concentration (0.4, 1.0, and 2.0% w/w) of k-carrageenan (see abstract).  Manzocco et al. teaches that sunflower oil was used to form the oleogel (see page 70).
Regarding claims 26 and 47, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize from 0.4 to 2.0% by weight of k-carrageenan as taught by Manzocco et al. in the composition of Paul et al. and Shakeel et al.  One would be motivated to do so with a reasonable expectation of success as Manzocco et al. teaches that hydrogels with 0.4 to 2.0% by weight of k-carrageenan can be successfully formulated and suggests using the material with an oleogel.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the taught ranges overlap on the instantly claimed range.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611